DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on June 2, 2021.  Claims 21-40 are pending.  Claims 21, 28 and 34 are independent.

Response to Arguments
Applicants’ amendments and arguments have been fully considered and persuasive because they are directed toward the newly added claim limitations.  Thus, the rejection has been withdrawn in light of the newly added claim limitations.  

Allowable Subject Matter
Claims 21-40 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art, U.S. Patent No. 9,813,510 to Nickels et al. (hereinafter “Nickels”), discloses a service request 171 can include a service location 173 within a given region in which a matched service provider is to rendezvous with the service requester 174.  The service location 173 can be inputted by the user by setting a location pin on a user interface of the service requester application 175, or can be determined by a current location of the service requester 174 (e.g., utilizing location-based resources of the service requester device 170).  (See col. 10, line 63 – col. 11, line 4).
With respect to independent claim 21, Nickels, taken singly or in combination with other prior art of record, does not disclose or teach determine to delay the matching of the transportation request with any of the available providers corresponding to the first ride request matching process; determine to match the transportation request with a provider identified during a second ride request matching process comprising determining second locations of the available providers at a second time, in combination with the other limitations of the claim.
With respect to independent claim 28, Nickels, taken singly or in combination with other prior art of record, does not disclose or teach determining to delay the matching of the transportation request with any of the available providers corresponding to the first ride request matching process; determining to match the transportation request with a provider identified during a second ride request matching process comprising determining second locations of the available providers at a second time, in combination with the other limitations of the claim.
With respect to independent claim 34, Nickels, taken singly or in combination with other prior art of record, does not disclose or teach determine to delay the matching of the transportation request with any of the available providers corresponding to the first ride request matching process; determine to match the transportation request with a provider identified during a second ride request matching process comprising determining second locations of the available providers at a second time, in combination with the other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661